DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/9/2020 wherein claim 57 has been amended.
Claims 57 and 58 are presented for examination on the merits. 
The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments and arguments filed 12/9/2020 regarding the rejection of claims 57 and 58 made by the examiner under 35 USC 103(a) over Salaspuro et al. (US 2005/0267042; published 12/1/2005; of record) in view of Hersh (US 5922346; published 7/13/1999; of record) and Pera (US 2003/0084912) have been fully considered but are not found persuasive and is maintained for the reasons of record in the office action mailed on 6/10/2020.
In response to the 103(a) rejection, the following is asserted: 
The range of lysine taught by Salapuro is between 50-500 mg which is not within the range of 1.25-5 mg currently claimed. 
In response to A, the Examiner acknowledges that Saluspuro fails to teach including cysteine in an amount of between 1.25-5 mgs. This is why Hersh is relied on. Hersh, like Saluspuro, is directed to compositions and methods for reducing toxicants resulting from tobacco 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salaspuro et al. (US 2005/0267042; published 12/1/2005; of record) in view of Hersh (US 5922346; published 7/13/1999; of record) and Pera (US 2003/0084912; of record).
Saluspuro provides compositions and methods for binding acetaldehyde in saliva, stomach and large intestine by administering a composition, such as a tablet (see claim 20), comprising a substance that binds acetaldehyde, such as L-cysteine, in an amount of from 50-500 mg (see [0081]).. [0115] teaches the content of acetaldehyde formed saliva as a consequence of consuming alcoholic drinks or smoking can be decreased so that, for example in connection with consuming alcohol drinks or smoking, a preparation is placed in the mouth, which releases cysteine at a suitable rate so as to actively bind acetaldehyde. Moreover, it is taught that consumption of cysteine together with the consumption of alcohol decreases the symptoms caused by acetaldehyde (see [0011]). Lastly, Examples 1 ([0117]) and Example 2 ([0118]) teach that their composition is co-administered with alcohol so as to reduce acetaldehyde. Therefore, it is clear that Saluspuro’s method provides a cysteine formulation to a subjects concurrent with the consumption of alcohol and/or tobacco in order to reduce acetaldehyde. 
The dosage forms are to release the active in the saliva for at least 30 minutes (see claim 27). However, the formulation may be modified so as to achieve a prolonged release of active wherein the release of the substance takes 30 minutes at a minimum, most preferably over four hours (see [0077]). Such release rates would be obvious to employ in the stomach as well (see claim 28).
Saluspuro fails to teach L-cystine as being present in an amount of 1.25-5 mg.
Hersh is directed to antioxidant preparations for reducing toxicants, such as acetaldehyde, resulting from the consumption of tobacco products. The preparations are in the form of an oral L-cysteine is an exemplified antioxidant used in each formulation in amounts of 1 mg and 10 mg. It would have been obvious to an ordinary person of skill in the art to modify the method of Saluspuro and Hersh such that the amount of L-cysteine was within the instantly claimed range with a reasonable expectation for success. See MPEP 2144.05(I). 
Saluspuro (and Hirsh) fail to teach providing the dosage form until the subject no longer depends on tobacco and/or alcohol.
Pera is directed to composition that aid in reducing or quitting smoking addiction wherein a person consumes an antioxidant together with the tobacco element (see claim 1). An exemplified antioxidant is L-cysteine (see claim 5) and may be administered in the form of a tablet or lozenge (see [0059]). The formulation is to be provided until the tobacco user halts tobacco consumption (see [0066]). Thus, it would have been obvious to modify Saluspuro and Hersh such that the method was performed until the user quit smoking entirely so as to provide an antioxidant benefit to counter the oxidant activity associated with the consumption of tobacco.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611